Name: Commission Regulation (EC) No 45/94 of 11 January 1994 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 8/10 Official Journal of the European Communities 12. 1 . 94 COMMISSION REGULATION (EC) No 45/94 of 11 January 1994 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced last amended by Regulation (EEC) No 560/91 (5), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during October, November and December 1993, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 544/93 (2), and in particular Article 1 1 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origin ­ ating in and coming from the Arab Republic of Egypt is to be reduced shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 1994. For the Commission Ren6 STEICHEN Member of the Commission 0 OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 154, 25. 6. 1993, p. 5 . O OJ No L 146, 14. 6. 1977, p. 9 . OJ No L 302, 31 . 10 . 1973, p. 1 . 0 OJ No L 62, 8 . 3 . 1991 , p. 26. 12. 1 . 94 Official Journal of the European Communities No L 8/11 ANNEX to the Commission Regulation of 11 January 1994 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 72,27 1006 10 23 68,50 1006 10 25 68,50 1006 10 27 68,50 1006 10 92 72,27 1006 10 94 68,50 1006 10 96 68,50 1006 10 98 68,50 1006 20 11 90,34 1006 20 13 85,63 1006 20 15 85,63 1006 20 17 85,63 1006 20 92 90,34 1006 20 94 85,63 1006 20 96 85,63 1006 20 98 85,63 1006 30 21 115,66 1006 30 23 135,91 1006 30 25 135,91 1006 30 27 135,91 1006 30 42 115,66 1006 30 44 135,91 1006 30 46 135,91 1006 30 48 135,91 1006 30 61 123,18 1006 30 63 145,69 1006 30 65 145,69 1006 30 67 145,69 1006 30 92 123,18 1006 30 94 145,69 1006 30 96 145,69 1006 30 98 145,69 1006 40 00 29,36